                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


PHILLIP AVERY SCALES,
                                      Plaintiff,

       v.                                                 Case No. 19-cv-1360-pp

C.O. PATRICK NOONAN,
C.O. SAULYS, C.O. THOMPSON,
C.O. GIBBS, CITY OF RACINE,
NURSE AMANDA, SARA JEGGLER,
DEPUTY BURTARDT, and C.O. KNEGT,

                                    Defendants.


       ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED WITHOUT
     PREPAYING FILING FEE (DKT. NO. 2), DENYING MOTION TO APPOINT
    COUNSEL (DKT. NO. 6), DENYING AS MOOT MOTION TO WAIVE INITIAL
       PARTIAL FILING FEE (DKT. NO. 11) AND SCREENING COMPLAINT


       Plaintiff Phillip Avery Scales, representing himself, filed a complaint

alleging that the defendants violated his civil rights under 42 U.S.C. §1983

when the defendants were deliberately indifferent to the plaintiff’s medical

needs in failing to address his dislocated shoulder while he was an inmate at

the Racine County Jail.1 Dkt. No. 1. He has also filed a motion to proceed

without prepayment of the filing fee (Dkt. No. 2), a motion to appoint counsel

(Dkt. No. 6) and a motion to waive the initial partial filing fee (Dkt. No. 11). This

order resolves those motions and screens the complaint.


1 The court received two complaints from the plaintiff on the same day, and
both named Patrick Noonan as one of the defendants. Not realizing that the
documents were meant to be two separate lawsuits, the clerk’s office first
stamped all the documents with the number for this case. Once it realized that
one document named defendants that the other did not, the clerk’s office re-
filed the second complaint as Case Number 19-cv-1382-pp.

                                          2


      Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 1 of 16 Document 20
I.    Motion to Proceed Without Prepaying the Filing Fee (Dkt. No. 6) and
      Motion to Waive Initial Partial Filing Fee (Dkt. No. 11)

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated at the Racine County Jail at the time he filed the complaint.

28 U.S.C. §1915. The PLRA allows a court to let an incarcerated plaintiff

proceed with his case without prepaying the filing fee if he meets certain

conditions. One of those conditions is that the plaintiff must pay an initial

partial filing fee. 28 U.S.C. §1915(b). Once the plaintiff pays the initial partial

filing fee, the court may allow the plaintiff to pay the balance of the $350 filing

fee over time, through deductions from his prisoner account. Id.

      On September 23, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $6.75 by October 14, 2019. Dkt. No. 5. On September 30,

2019, the court received from the plaintiff a motion to waive the initial partial

filing fee. Dkt. No. 11. Then, on October 4, 2019, the court received the initial

partial filing fee. The court will grant the plaintiff’s motion for leave to proceed

without prepaying the filing fee. The plaintiff must pay the $336 balance of the

filing fee as he is able. Because the plaintiff has paid the initial partial filing fee,

the court will deny his motion to waive the initial partial filing fee as moot.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the Prison Litigation Reform Act, the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from


                                           3


      Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 2 of 16 Document 20
such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court liberally construes complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     Allegations in the Complaint

      The plaintiff alleges that between 9:00 p.m. on July 23 and 7:00 a.m. on

July 24—he does not say what year—his shoulder was dislocated. Dkt. No. 1 at

                                          4


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 3 of 16 Document 20
2. The plaintiff says that he pushed the emergency button in his cell

immediately, but that it took defendant C.O. Gibbs “about an hour to respond.”

Id. The plaintiff asserted that he told Gibbs that his shoulder was dislocated,

that Gibbs “came and checked and notified the nurse Amanda as well as

Nicole.” Id. The plaintiff says that it took them “at least another hour to

respond.” Id. He says that when they did respond, they “assessed” him in the

hallway and that it was clear that his shoulder was dislocated. Id. The plaintiff

asserts that “‘she’ avoided stating it on purpose on Gibbs body camera.” Id. He

indicates that “they” took his vitals, then put him back in his cell “w/o putting

[him] on the immediate path to recovery which isn’t policy.” Id.

      The plaintiff averred that after about another hour, Gibbs, C.O.

Thompson and C.O. Saulys came to his cell and he told them that his shoulder

was dislocated and hurting; he asked “where was medical.” Id. The plaintiff

asserted Thompson responded that he knew and that they were there to take

the plaintiff down to see medical. Id. The plaintiff averred, however, that

instead of taking him to the nurse’s office or the hospital, they put him in an

intake cell “which isn’t policy or procedure for a person w/ a dislocated

shoulder.” Id. He alleged that “they” did not give him any pain medication or an

ice pack nor did they get him medical attention. Id. at 3.

      The plaintiff said that on the way to the intake cell, C.O. Patrick Noonan,

with whom he’d had prior incidents, along with “about” two other C.O.s

forcefully put him into the cell and tried to force him to lay down on the bunk

“amidst [the plaintiff’s] protests of [his] arm being dislocated.” Id. The plaintiff

explained that he couldn’t lay down due to “bone on bone contact causing

excruciating pain,” so Noonan and the other C.O.s grabbed him, forcing him

onto the bed. Id. The plaintiff said that he “started to fall back and drop directly

                                          5


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 4 of 16 Document 20
to the floor due to the pain while telling them [he] was passing out.” Id. The

plaintiff said “they” still grabbed him and pushed him onto the bed, hitting his

head, and “smacking [his] face directly onto the mat and arm twisting [his]

body with [him] laying on it awkwardly.” Id. The plaintiff claimed he “was

screaming from the torturous acts they just did asking them why did they just

do that.” Id.

      The plaintiff asserted that “they” left, and that he started pushing the

emergency button he couldn’t move his arm, fingers and hand, and because

the pain “had increased tenfold and was starting to numb.” Id. The plaintiff

alleged that he banged on the door as much as he could, and that he couldn’t

feel his arm, hands and fingers as “the[y] swelled almost double their size and

started discoloring a paleish color.” Id. The plaintiff indicated that eventually he

passed out, “either before or after [he saw] Nurse Amanda again.” Id.

      The plaintiff alleged that he saw Nurse Amanda again and that she

“admitted on camera that she knew [his] shoulder was dislocated” and said

that Sara Jeggler told her to put the plaintiff in the intake cell, “which isn’t

policy.” Id. The plaintiff asserted that “everything is on body cameras and

intake cameras.” Id.

      The plaintiff stated that he woke up to C.O. Knegt, Nurse Amanda and

LPN Nicole (not a defendant). Id. He asserted that he couldn’t talk “from being

incoherent” and because the pain was so great. He alleged that they “just left

me on the floor where they found me passed out.” Id.

      The plaintiff asserted that at what he believed was around 3:00 a.m.,

which the plaintiff noted was over five hours after he dislocated his shoulder,

defendant Deputy Burtardt and Deputy Theisen (not a defendant) took him to

the hospital. Id. He asserted that “Deputy” forced him to cuff his dislocated

                                          6


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 5 of 16 Document 20
arm to his waist with “belly chains which isn’t policy or procedure,” and that

this hurt even more. Id. The plaintiff alleged that at the hospital, “he was being

very disrespectful and making [the plaintiff’s] pain worse and making [the

plaintiff] suffer more.” Id. The plaintiff alleged that on the way to x-ray, “he

asked” the plaintiff if the plaintiff still needed his ice pack; the plaintiff

responded, “of course,” but “he” still threw it away. Id. The plaintiff alleged that

when he got back to the room and asked for the ice pack, “he said he didn’t

know where he set it so [the plaintiff] told him is he going to find it or get [the

plaintiff] a new one and he refused.” Id. The plaintiff asserted that eventually,

he had to be “put to sleep and shot with needles (multiple) of fentanyl to put

[his] shoulder back and need surgery.” Id. The plaintiff alleged something about

getting a different prescription than what the hospital recommended but that

portion of the complaint is illegible. Id. at 3-4. He alleged that someone asked

him if he could move “it” and said it was very swollen and asked if they x-rayed

it at the hospital; the plaintiff told “him” that the plaintiff didn’t know. Id. at 4.

        For relief, the plaintiff asked to be “heavily compensated financially.” Id.
at 5.

        C.    Analysis

        The plaintiff asserts that the defendants violated his Constitutional rights

in the way they dealt with the dislocated shoulder. The plaintiff did not explain

whether he was a pre-trial detainee or a convicted prisoner at the time of these

events. Given the plaintiff’s allegations, the court will apply the Eighth

Amendment standard because the Seventh Circuit has held that “anything that

would violate the Eighth Amendment would also violate the Fourteenth

Amendment.” Lewis v. Downey, 581 F.3d 467, 475 (7th Cir. 2009).

        “The Eighth Amendment safeguards the prisoner against a lack of

                                           7


        Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 6 of 16 Document 20
medical care that ‘may result in pain and suffering which no one suggests

would serve any penological purpose.’” Arnett v. Webster, 658 F.3d 742, 750

(7th Cir. 2011) (quoting Rodriguez v. Plymouth Ambulance Serv., 577F.3d 816,

828 (7th Cir. 2009); Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “Prison

officials violate the Constitution if they are deliberately indifferent to prisoners’

serious medical needs.” Id. (citing Estelle, 429 U.S. at 104). A plaintiff claiming

that prison officials were deliberately indifferent to his serious medical needs

“must demonstrate two elements: 1) an objectively serious medical condition;

and 2) an official’s deliberate indifference to that condition.” Id. (citing Johnson

v. Synder, 444 F.3d 579, 584 (7th Cir. 2006); Roe v. Elyea, 631 F.2d 843, 857

(7th Cir. 2011)).

      “A ‘serious medical need’ is a condition that a doctor has recognized as

needing treatment, or a condition so obvious that even a lay person would

recognize the need for medical treatment.” Schmidt v. Bowens, No. 16-cv-

30-slc, 2018 WL 708391 at *2 (W.D. Wis. 2018) (quoting Johnson, 444 F.3d at

584-85).

      A medical need may be serious if (1) it is life-threatening, carries
      risks of permanent serious impairment if left untreated or results in
      needless pain and suffering, Guttierez v. Peters, 111 F.3d 1364,
      1371-73 (7th Cir. 1997); or (2) it “significantly affects an individual’s
      daily activities,” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.
      1998); or (3) it otherwise subjects the prisoner to a substantial risk
      of serious harm, Farmer [v. Brennan], 511 U.S. [825] at 847 [(1994)].

Id. For the purposes of screening, the court will assume that a dislocated

shoulder—a very painful condition that could become worse if left untreated—

constitutes a serious medical condition.

      Turning to whether the defendants were deliberately indifferent to that

condition, the plaintiff must state sufficient facts to show that the defendants


                                          8


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 7 of 16 Document 20
knew about the dislocated shoulder and the risk it posed and that they

disregarded or ignored that risk. Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.

2014). The plaintiff has sufficiently alleged at this stage that defendants Gibbs,

Nurse Amanda, Thompson, Saulys, Jeggler, Knegt and Burtardt knew that his

shoulder was dislocated. He has alleged that after he told Gibbs about the

dislocated shoulder, it took Nurse Amanda at least an hour to respond, and

that she refused to acknowledge the dislocation and had him put back in his

cell. He has alleged that Gibbs, Thomson and Sylas, despite being aware of the

dislocation, didn’t take him to the nurse or to the hospital, but took him to an

intake cell. He alleges that on the way to the cell, Noonan and two others

exerted physical force despite the plaintiff telling them of the pain they were

causing. He has alleged that Noonan and the others left him in a cell with no

response to his pushing the emergency button or banging on the door, and that

he eventually passed out. He has alleged that when he came to, Knegt and

Amanda just left him in the cell with no help or treatment, and that Jeggler

told Amanda that he should be put in the cell. He has alleged that after waiting

five hours, he was taken to the hospital by Burtardt and Thiesen and that one

of them (the court assumes it was Burtardt, because the plaintiff did not name

Thiesen as a defendant) deprived him of his ice pack despite him indicating

that he needed it.

      Whether the the Eighth Amendment deliberate indifference to medical

needs standard or the Fourteenth Amendment objective unreasonableness

standard will apply when the time comes to decide whether the plaintiff’s

claims have merit will depend on whether he was a pretrial detainee or a

convicted prisoner. For now, at the screening stage, the court need not make

that determination, since the plaintiff has stated claims against these

                                        9


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 8 of 16 Document 20
defendants under either standard. Although the plaintiff did not name LPN

Nicole as a defendant, he has alleged that it took her over an hour to respond

and that she, too, left him in the cell with no help after he came to. The court

will instruct the clerk to change the caption to add LPN Nicole as a defendant,

and the plaintiff may proceed against her on either a Fourteenth or Eighth

Amendment claim.

      The plaintiff alleged that defendant Patrick Noonan and two unnamed

defendants used excessive force when moving him into the intake cell. Because

the court does not know whether the plaintiff was a pretrial detainee or a

convicted prisoner, the court will use the Eighth Amendment excessive force

standard, because if the plaintiff’s allegations satisfy the Eighth Amendment

standard, they also will satisfy the Fourteenth Amendment standard. Lewis,

581 F.3d at 475.

      The Eighth Amendment prohibits “the wanton infliction of pain.” Mitchell

v. Krueger, 594 Fed. Appx. 874, 876 (7th Cir. 2014). In excessive force cases,

prison officials are liable only where the “force was used sadistically for the

very purpose of causing harm.” Id. The plaintiff alleged that Noonan and the

unnamed officers grabbed him, pushed him onto the bed so that he hit his

head and smacked his face into the mat with his arm twisting under his body;

he alleged that he was screaming and asked them why they did this, but they

just left him in pain. Dkt. No. 1 at 3. At this stage, the plaintiff has stated

sufficient facts to allow him to proceed on a claim that Noonan and the two

unnamed officers wantonly inflicted pain on the plaintiff, violating the

constitutional prohibition on the use of excessive force.

      The court will instruct the clerk to add the two unnamed officers to the

caption as John Doe 1 and John Doe 2. After the named defendants have

                                         10


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 9 of 16 Document 20
answered the complaint, as explained below, the plaintiff will need to make

discovery requests on the named defendants to identify the real names of the

John Doe correctional officers. Once the named defendants answer the

complaint, the court will issue a scheduling order, which will provide more

information about identifying the John Does.

      The plaintiff also named the City of Racine as a defendant, but the

complaint makes no allegations against the city. Section 1983 “creates a cause

of action based on personal liability and predicated upon fault; thus, liability

does not attach unless the individual defendant caused or participated in a

constitutional violation.” Hildebrant v. Ill. Dep’t. of Nat. Res., 347 F.3d 1014,

1039 (7th Cir. 2003) (quoting Vance v. Peters, 97 F.3d 987, 991 (7th Cir.

1996)). Because §1983 makes public employees liable “for their own

misdeeds but not for anyone else’s,” Burks v. Raemisch, 555 F.3d 592, 596

(7th Cir.2009), a plaintiff must specifically allege what each individual

defendant did (or did not do) to violate his constitutional rights; the plaintiff

has not done that with regard to the city.

      Further, §1983 allows a plaintiff to sue a “person” who, acting under the

color of law, violates his constitutional rights. The City of Racine is not a

person. There are some circumstances where a municipality can be sued under

§1983, see Monell v. Dept. of Social Servs. of City of New York, 436 U.S. 658

(1978), including where the plaintiff alleges that “his injury was the result of

the municipality’s or corporation’s official policy or custom,” Rice v.

Correctional Medical Services, 675 F.3d 650, 675 (7th Cir. 2012). The plaintiff

has not identified any policy or custom of the city of Racine that violated his

constitutional rights. The court will dismiss the City of Racine as a defendant.



                                         11


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 10 of 16 Document 20
III.    Motion to Appoint Counsel (Dkt. No. 6)

        The court received from the plaintiff a letter which covered several issues.

Dkt. No. 6. One of the things the plaintiff said in the letter was that he was

“really trying to find a lawyer as best [he could] but it would be better if [the

court] could please assign [him] one. Can you?” Id. at 1. He asked for a copy of

the Federal Rules of Civil Procedure and a copy of the local rules, and stated

that he didn’t know how to file motions to extend deadlines. Id. He stated that

he didn’t intend to miss any deadlines, but that was why he’d like a lawyer

“asap, just in case, I figure the sooner the better.” Id. The court construes this

letter as a motion to appoint counsel.

        In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

        In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish

et al., 923 F.3d 486, 490 (7th Cir. 2019), (quoting Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit Auth.,

930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show he

                                          12


       Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 11 of 16 Document 20
contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      In particular, the lawyers’ responses may have bearing on the court’s

decision to exercise its discretion because they may shed light on whether the

plaintiff’s attempts to hire counsel were reasonable. Pickett, 930 F.3d at 871.

In deciding whether to recruit counsel, the court should consider the reasons

the lawyer declined representation, including whether the plaintiff was

unwilling (as opposed to unable) to pay a retainer; whether the lawyer lacked

the time or capacity to take on new clients; or whether the subject matter of

the case requires a lawyer who specializes in a specific area of law. Id. The

court should also consider how well the plaintiff articulated his case to the

prospective lawyer. Id. Where a plaintiff “conveyed his situation well and

counsel deemed the claim feeble, then it would be inappropriate for a court to

intervene” and recruit counsel. Id. But, where a plaintiff is inarticulate, then a

court “may have a useful role to play in recruiting counsel.” Id.

      When considering the second prong, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490-491. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

                                         13


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 12 of 16 Document 20
characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The plaintiff attached to his motion five Inmate Request/Complaint

forms, dated between September 16 and September 18, 2019. Dkt. No. 6-1. It

is not clear to whom he sent these requests—usually an inmate request form

goes to the jail staff. The language of some of the forms implies that the

plaintiff may have thought he was sending these forms to lawyers, including

several members of the state public defender’s office and one civil lawyer. Id.

      The court acknowledges that the plaintiff tried to find a lawyer. He

should have written letters directly to the lawyers, rather than asking the jail to

forward the requests. Further, public defenders can represent only defendants

charged in criminal cases. They cannot represent civil plaintiffs. There is no

civil equivalent of the public defender’s office for plaintiffs with no money who

want to file civil cases.

      Even if the plaintiff had written directly to three or more civil lawyers

asking them to represent him, the court would not grant his request to appoint

him a lawyer at this stage. The plaintiff says he wants a lawyer so that he can

comply with the Federal Rules of Civil Procedure, the Civil Local Rules and the

deadlines the court may set. The clerk’s office sent the plaintiff a copy of the

Local Rules and a copy of the court’s Frequently Asked Questions pamphlet in

response to the plaintiff’s request in Scales v. Noonan, Case No. 19-cv-1382

(Dkt. No. 7). The court cannot send a copy of the Federal Rules of Civil

Procedure to every incarcerated plaintiff—the rule book is large, heavy and

expensive.

                                          14


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 13 of 16 Document 20
       If the plaintiff needs more time to do something, he needs only to write to

the court, before the deadline for doing whatever he is supposed to do expires,

and ask the court for more time. He should tell the court why he needs more

time and how much more time he needs. That’s it. The court is confident the

plaintiff can do this, because he writes clearly and understandably. The court

was able to understand the plaintiff’s allegations about what happened to

him—he provided the who, what, when, where and why of those events so that

the court could screen his complaint and determine whether he had stated a

claim for which a federal court could grant relief.

       The court will direct the defendants to respond to the complaint. Once

the defendants have responded, the court will issue a scheduling order giving

everyone deadlines for exchanging information about the case. At that point,

the plaintiff may ask the defendants to answer his interrogatories (written

questions) and to turn over to him any reports, records, documents or videos

that he needs to prove his claims. Federal Rules of Civil Procedure 33, 34. A

person does not need legal training to ask the other side questions about his

case or to ask for documents or evidence that he believes will help him prove it,

and the rules require the other side to answer the questions and provide the

evidence unless the court says otherwise.

       Because the case is in its early stages and because thus far the plaintiff

has done well with communicating with the court, the court will deny his

motion without prejudice (meaning that he can renew it if things change).

IV.    Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DENIES AS MOOT the plaintiff’s motion to waive the initial

                                        15


      Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 14 of 16 Document 20
partial filing fee. Dkt. No. 11.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 6.

      The court DISMISSES defendant City of Racine as a defendant.

      The court ORDERS the clerk of courts to add defendants LPN Nicole,

John Doe 1 and John Doe 2 as defendants.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendants Patrick Noonan, C.O. Saulys, C.O.,

Thompson, C.O. Gibbs, Nurse Amanda, Sara Jeggler, LPN Nicole, Deputy

Burtardt and C.O. Knegt under Federal Rule of Civil Procedure 4. Congress

requires the U.S. Marshals Service to charge for making or attempting such

service. 28 U.S.C. §1921(a). Although Congress requires the court to order

service by the U.S. Marshals Service, it has not made any provision for either

the court or the U.S. Marshals Service to waive these fees. The current fee for

waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals Service will give

the plaintiff information on how to remit payment. The court is not involved in

collection of the fee.

      The court ORDERS defendants Noonan, Saulys, Thompson, Gibbs,

Nurse Amanda, Jeggler, LPN Nicole, Burtardt and Knegt to file a responsive

pleading to the complaint.

      The court ORDERS that the parties may not conduct discovery until

after the court enters a scheduling order setting deadlines for completing

discovery and filing dispositive motions. After the court enters the scheduling

order the plaintiff may make discovery requests on the named defendants to try

to identify the real names of John Doe 1 and John Doe 2. Once the plaintiff

                                        16


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 15 of 16 Document 20
knows the real names of the John Doe defendants, he must file a motion

asking the court to replace the real names for the John Doe placeholders.

Again, however, the plaintiff should not serve any discovery requests upon the

named defendants until after the court enters a scheduling order.

      The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

      The court ORDERS that the plaintiff must submit all correspondence

and case filings to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders

or other information not being timely delivered, which could affect the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin this 9th day of September, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge



                                         17


     Case 2:19-cv-01360-PP-WED Filed 09/09/20 Page 16 of 16 Document 20
